DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/03/2021 has been entered.  Claims 1-3, 8, 15 and 22.  Claim Claim1-23 remain pending.

Response to Arguments

Regarding to claims 1-23 rejected under 35 USC 102 and 103, Applicant argued on 9 “Campbell also states that a "memory 48 may be configured to store battery cell identification information, operational parameter history information, battery cell type information, and/or usage information. For example, a unique identification number may be associated with each battery cell 16 and stored within the memory 48. In such a configuration, the battery management unit 18 may identify a particular battery cell 16 based on the unique identification number, thereby facilitating communication between the measurement device 24 and the battery management unit 18." (Campbell, paragraph [0034]). Yet further, Campbell also states that a "transceiver 56 is configured to transmit information about the parameters and/or the end of life of the battery 12 to a user or an external device/remote server 62 via an antenna 60 or other suitable connection." (Campbell, paragraph [0038]). 
Significantly, however, Campbell fails to teach "responsive to detecting a swap of the high-voltage battery with a second high-voltage battery due to a change in the battery identifier, request the server to send a second battery age corresponding to the battery identifier as changed to provide the vehicle with the most recent battery profile stored to the server for the second high-voltage battery." Indeed, this is admitted in the Office Action on page 4. 
Lin fails to cure these deficiencies of Campbell. As noted in the previous response, Lin fails to mention battery age at all, let alone to "a processor of a vehicle programmed to ... send a battery age of the battery to a server configured to maintain battery ages for a plurality of high- voltage batteries indexed according to battery identifier" and to "compute battery characteristics of the second high-voltage battery according to the second battery age." Moreover, Lin fails to mention a "high-voltage battery" or to request a new battery age, let alone "responsive to detecting a swap of the high-voltage battery with a second high-voltage battery due to a change in the battery identifier, request the server to send a second battery age corresponding to the battery identifier as changed to provide the vehicle with the most recent battery age stored to the server for the second high-voltage battery." 
Yet further, Lin and Campbell also fail to disclose or suggest to "compute battery characteristics of the second high-voltage battery according to the second battery age, the battery characteristics including a storage capacity of the second high-voltage battery and a battery power capability of the second high-voltage battery," let alone the "configure the battery profile with the battery characteristics." Instead, Campbell repeatedly mentions end of life.”
Applicant's arguments have been fully considered and are persuasive.  The rejections under 35 USC 102 and 103a of claims 1-23 have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.

        	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 1, the prior art does not teach or suggest the claimed invention having “responsive to detecting a swap of the high-voltage battery with a second high-voltage battery due to a change in the battery identifier, request the server to send a second battery age corresponding to the battery identifier as changed to provide the vehicle with the most recent battery age stored to the server for the second high-voltage battery”, and a combination of other limitations thereof as claimed in claim 1.
 Regarding dependent claims 2-7 and 22-23, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding to claim 8, the prior art does not teach or suggest the claimed invention having “responsive to detecting, by a vehicle, a swap of a battery of a vehicle with a second battery due to a change in a battery identifier , requesting a server, in communication with the vehicle over a wide-area network, to send a battery age corresponding to the battery identifier to the vehicle to provide the vehicle with the most recent battery age stored to the server for the second battery”, and a combination of other limitations thereof as claimed in claim 8.
 Regarding dependent claims 9-14, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding to claim 15, the prior art does not teach or suggest the claimed invention having “responsive to detection of a swap of a battery of a vehicle with a second battery due to a change in a battery identifier of a battery of the vehicle, request a server in communication with the vehicle over a wide-area network to send a battery age corresponding to the battery identifier to the vehicle to provide the vehicle with the most recent battery age stored to the server for the second battery”, and a combination of other limitations thereof as claimed in claim 15.
 Regarding dependent claims 16-21, the claims have been found allowable due to their dependencies to claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DACTHANG P NGO/            Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862